SHAW, J.
The appeal is from “the whole of that certain order made and entered in this action by said court on the twenty-ninth day of December, 1913, sustaining the defendant’s demurrer to plaintiff’s amended complaint on file herein, without leave to amend.” No appeal lies from an order sustaining a demurrer without leave to amend. (Code Civ. Proc., sec. 963.) “The only method of review of such proceedings here is through an appeal from the final judgment thereafter entered in the action itself, if such judgment be unfavorable.” (Ashley v. Olmsted, 54 Cal. 616; Agard v. Valencia, 39 Cal. 292; Hibberd v. Smith, 39 Cal. 145.) The record discloses no judgment entered in the action from which an appeal could be prosecuted.
The appeal purporting to have been taken from the order sustaining the demurrer is dismissed.
Conrey, P. J., and James, J., concurred.